Citation Nr: 1001909	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  08-20 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1959 to June 
1962.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.


FINDINGS OF FACT

1.  The Veteran's current hearing loss disability did not 
have onset during active service or within one year of 
separation for active service and is not otherwise 
etiologically related to his active service.

2.  The Veteran's tinnitus disorder did not have onset during 
service and is not otherwise etiologically related to his 
service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss have 
not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he suffers from hearing loss and 
tinnitus.  In his Application for Compensation and/or 
Pension, dated July 2007, the Veteran stated that these 
symptoms were the result of noise exposure when firing normal 
weapons of the Army while in active service.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2007).  In general, service connection 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Certain chronic diseases, including sensorineural hearing 
loss, may be presumed to have been incurred in service, 
although not otherwise established as such, if manifested to 
a degree of ten percent or more within one year of the date 
of separation from service.  38 U.S.C.A. § 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R.  § 3.303(d) (2009).

A hearing loss disability is defined for VA compensation 
purposes with regard to audiologic testing involving puretone 
frequency thresholds and speech discrimination criteria.  38 
C.F.R. § 3.385 (2009).  For purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  Id.

Service treatment records are absent for any reports of 
hearing loss or symptoms of tinnitus.  A separation report of 
physical examination from May 1962 indicates a normal 
clinical evaluation of the veteran's ears and a normal 
auditory examination for the purposes of VA compensation.  In 
an associated report of medical history, the Veteran 
indicated that he did not have or ever had ear trouble.

These records provide highly probative evidence against these 
claims because they show no hearing loss during service.  The 
Veteran himself does not indicate hearing loss.

The record reflects that the Veteran first reported hearing 
loss and ringing in his ears in his Application for 
Compensation and/or Pension in July 2007, over forty years 
after separation from service.  This long lapse of time is 
evidence against a finding that any hearing loss or tinnitus 
had its onset during service or is related to his service.  
See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history in determining if service-connection is 
warranted, including a lengthy period of absence of 
complaints).

The Veteran underwent a VA audiology examination in October 
2007.  No puretone thresholds of the Veteran's ears were 
measured and no opinion regarding the etiology of any hearing 
disability was provided.

Given the above, the Veteran was afforded another VA 
audiology examination in December 2007.  Audiologic testing 
pursuant to VA audiology examination showed puretone 
thresholds in the right ear at 500, 1000, 2000, 3000, and 
4000 Hertz of 20, 10, 15, 25, and 25 decibels, respectively 
with a four-frequency pure tone average of 18.75 decibels.  
Puretone thresholds measured in the left ear at 500, 1000, 
2000, 3000, and 4000 Hertz were 45, 35, 70, 70, and 80 
decibels, respectively with a four-frequency pure tone 
average of 63.75 decibels.  Using the Maryland CNC Test, 
speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 56 percent in the left ear.  For 
purposes of applying the laws administered by VA, the Veteran 
has impaired hearing in his left ear, diagnosed as mild to 
severe sensorineural hearing loss.

With respect to the etiology of the Veteran's left ear 
hearing loss and bilateral tinnitus, the examiner, opined 
that the Veteran's hearing loss and tinnitus "are not caused 
by or a result of military noise exposure."

The examiner explained his opinion given the Veteran's case 
history, the configuration of asymmetrical hearing loss, and 
review of the Veteran's service treatment records, which 
reveal that the left ear with well within normal hearing at 
the time of separation and that the right ear was well within 
normal hearing through 4000 Hz with mild loss at 8000 Hz at 
the time of separation from service.  While the Board notes 
the Veteran's mild hearing loss at 8000 Hz in his right ear 
at the time of separation, it is clear that the examiner took 
this into consideration when rendering her opinion regarding 
the etiology of the Veteran's current hearing loss.

She also noted that the Veteran's current hearing loss is at 
least as likely as not due to many more years of occupational 
noise exposure as a guitarist and truck driver, as well as 
working in a machine shop, and recreational noise exposure.  
The examiner further concluded that issues such as 
hypertension and presbycusis could be contributing factors in 
the Veteran's hearing disabilities.

The examiner's opinion is evidence against the Veteran's 
claim as it fails to establish the requisite nexus between 
the Veteran's current left ear hearing loss and bilateral 
tinnitus and his active service.

With respect to the Veteran's contention from his January 
2008 notice of disagreement (that exposure to loud noise 
during service caused his hearing loss and tinnitus) a 
layperson, such as the Veteran, is generally not capable of 
opining on matters requiring medical knowledge.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. 
West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) stated that lay evidence is competent and sufficient 
in certain instances related to medical matters.  
Specifically, the Federal Circuit commented that such 
instances include to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Id.  Similarly, the U.S. Court of Appeals for 
Veterans Claims has held that when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In this case, the Veteran's contentions regarding a 
relationship between his claimed disabilities and exposure to 
in-service noise are not statements about symptomatology, an 
observable medical condition, or a contemporaneous medical 
diagnosis.  Rather, these contentions are statements of 
causation.  Such statements clearly fall within the realm of 
opinions requiring medical expertise.  The Veteran has not 
demonstrated any such expertise.  Hence, his contentions are 
not competent medical evidence of the cause of these claimed 
disabilities.

In any event, the Veteran's opinion is outweighed by the VA 
medical provider. 

Finally, since there is no evidence that the veteran suffered 
hearing loss within one year of discharge, the provisions of 
38 C.F.R. § 3.307 and § 3.309 are inapplicable.

Based on the above, the Board finds that the preponderance of 
the evidence is against the Veteran's claim for entitlement 
to service connection for hearing loss and tinnitus and these 
claims must be denied.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit-of-
the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in September 2007.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error 
or deficiency in the accomplishment of the duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist the Veteran in the development of the 
claim.

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


